Citation Nr: 0905038	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  05-17 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1987 to October 1987 and from January 1989 to 
October 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim.

Procedural history

The veteran's claim of entitlement to service connection for 
a left shoulder disability was denied by the RO in an October 
2004 rating decision.  The veteran disagreed and initiated 
this appeal.  The appeal was perfected by the timely filing 
of the veteran's substantive appeal (VA Form 9) in May 2005.  
During the course of the appeal, the veteran moved to 
Georgia; original jurisdiction now resides in the Atlanta, 
Georgia RO.

In March 2008, the veteran presented sworn testimony during a 
personal hearing in Atlanta, Georgia, which was chaired by 
the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the veteran's VA claims 
folder.  

In a May 2008 Board decision, the claim was remanded for 
further evidentiary development.  The VA Appeals Management 
Center (AMC) continued the previous denial in supplemental 
statements of the case (SSOCs) dated July 2008 and November 
2008.  The veteran's VA claims folder has been returned to 
the Board for further appellate proceedings.

Issue not on appeal

The May 2008 Board decision denied the veteran's claim of 
entitlement to service connection for right shoulder 
disability.  To the Board's knowledge, no appeal was taken.  
The Board's decision is final, and that issue will be 
addressed no further herein.  See 38 C.F.R. § 20.1100 (2008).
FINDINGS OF FACT

The competent medical evidence of record does not support a 
finding that the osteoarthritis of the left shoulder 
manifested to a compensable degree within one year subsequent 
to the veteran's separation from service or that a 
relationship exists between the veteran's currently diagnosed 
left shoulder disability and a disease or injury in military 
service.


CONCLUSION OF LAW

A left shoulder disability was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to service connection for a 
left shoulder disability, which he contends was incurred 
during military service.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render a decision.

Stegall concerns

In May 2008, the Board remanded the case in order for the 
agency of original jurisdiction to obtain additional VA 
treatment records and schedule the veteran for a VA 
examination in order to obtain a medical nexus opinion.  The 
claim was then to be readjudicated.  

The record indicates that the VA treatment records identified 
by the Board were associated with the veteran's claims file.  
Subsequently, a VA examination was performed in May 2008, the 
report of which is also associated with the claims file.  
This will be discussed below.  As indicated above, SSOCs were 
issued in July 2008 and November 2008.  Accordingly, the 
Board's remand instructions have been complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist a claimant in the development of a claim.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify the veteran and the veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the veteran and the veteran's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf of the veteran.  See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Board observes that the veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated August 2004.  The VCAA letter indicated that in order 
for service connection to be granted there must be evidence 
of an injury in military service or a disease that began in 
or was made worse during military service, or that there was 
an event in service that caused an injury or disease; 
a current physical or mental disability shown by medical 
evidence; and a relationship between the disability and an 
injury, disease, or event in military service.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
VCAA letter.  Specifically, the letter stated that VA would 
assist the veteran in obtaining records from any Federal 
agency including the military, VA medical centers, and the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the veteran that VA 
would request such records, if the veteran completed and 
returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  The veteran was also advised 
in the VCAA letter that a VA examination would be scheduled 
if necessary to make a decision on his claim.  

The August 2004 VCAA letter emphasized:  "You must give us 
enough information about the records so that we can request 
them from the person or agency that has them.  If the holder 
of the evidence declines to give us the records or asks for a 
fee to provide them, we'll notify you.  It's your 
responsibility to make sure we receive all requested records 
that aren't in the possession of a Federal department or 
agency."  [Emphasis as in original].

Finally, the Board notes that the VCAA letter specifically 
requested:  "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided Dingess notice in a letter from the 
RO dated May 2008, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the May 2008 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule."  The veteran was also advised in the letter as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve. 

Accordingly, the veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  There is no timing problem as to 
Dingess notice since, as indicated above, the veteran's claim 
was readjudicated in SSOCs dated July 2008 and November 2008, 
following the issuance of the May 2008 letter.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed left shoulder 
disability.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), medical nexus between the veteran's service and the 
claimed disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  As the Board is 
denying the veteran's claim, elements (4) and (5) remain 
moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The evidence of record includes 
the veteran's service treatment records, the veteran's 
statements, as well as, VA and private treatment records.  
Additionally, the veteran was afforded a VA examination in 
May 2008.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue has been consistent with said provisions.

The Board also observes that all due process concerns have 
been satisfied.  
See 38 C.F.R. § 3.103 (2008).  The veteran has retained the 
services of a representative, who has presented argument on 
his behalf.  Further, as indicated above, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.
Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 
1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claims.  See 
38 C.F.R. § 3.303(b) (2008).




Analysis

The veteran is seeking service connection for a left shoulder 
disability, which he contends was incurred while he was on 
active military duty.  

In order for service connection to be granted, three elements 
must be present: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus between the first 
two elements.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
medical evidence of record demonstrates that the veteran was 
diagnosed with degenerative arthritic changes of the left 
shoulder in March 2004.  See VA treatment records dated March 
2004 and July 2004.  The May 2008 VA examiner confirmed and 
continued a diagnosis of degenerative joint disease of the 
left shoulder.  See, e.g., VA examination dated May 2008.  
Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

As to in-service incurrence of disease, there is no evidence 
that the veteran suffered from degenerative joint disease of 
the left shoulder during his military service or for years 
thereafter.  Service treatment records dated July 1998 
documented the veteran's complaint of pain and popping in his 
left shoulder pain.  He was diagnosed with "overuse 
syndrome."  However, no specific diagnoses of degenerative 
joint disease or arthritis were made at that time.  

Crucially, although an August 2002 private treatment record 
documented 'mild left shoulder tendonitis,' the earliest 
arthritis diagnosis of record was in the March 2004 VA 
treatment note.  Accordingly, there is of record no medical 
evidence to indicate that the veteran was diagnosed with 
arthritis for more than five years after his discharge from 
active military service, years after the end of the one year 
presumptive period referenced in 38 C.F.R. §§ 3.307, 3.309.

With respect to injury, the veteran testified that he injured 
his left shoulder while exercising during his military 
service.  See the March 2008 Board hearing transcript, pg. 3.  
As indicated above, service treatment records dated July 1998 
show that the veteran complained of pain and popping in his 
left shoulder.  Notably, physical examination conducted at 
the time demonstrated normal shoulder strength and no 
crepitus or tenderness.  Based on the in-service complaint of 
left shoulder pain and popping, the Board finds that Hickson 
element (2) is satisfied.  

Turning to crucial Hickson element (3), medical nexus, the 
Board has carefully evaluated the evidence and, for reasons 
stated immediately below, finds that a preponderance of the 
competent medical evidence of record supports a conclusion 
that the veteran's current left shoulder disability is not 
related to his military service.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the U.S. Court of Appeals for the 
Federal Circuit and the Court have specifically rejected the 
"treating physician rule."  See White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001).  Rather, in evaluating the probative 
value of competent medical evidence, the Court has stated in 
pertinent part:  "The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches...As is true with any piece of evidence, 
the credibility and weight to be attached to these opinions 
[are] within the province of the adjudicator..."  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

There is of record a medical opinion which arguably relates 
the veteran's current left shoulder disability to his 
military service.  Specifically, in a June 2008 letter, Dr. 
F.C.S. concluded, "[w]e have discussed as to whether or not 
his current shoulder osteoarthritis condition is related to 
his military experience and I think this is difficult to say.  
He certainly has osteoarthritis, which has developed over a 
chronic period of time and cannot rule out involvement with 
military training."  

Crucially, the conclusion reached by Dr. F.C.S. was 
admittedly speculative and is therefore of little probative 
value, as the letter is too vague and inconclusive to be 
considered to be competent medical evidence.  See Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical evidence which is 
speculative, general or inconclusive in nature cannot support 
a claim].  Moreover, the opinion rendered by Dr. F.C.S. 
provided little rationale or analysis, nor is there any 
indication that Dr. F.C.S. reviewed the veteran's claims file 
or pertinent medical records.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) [rejecting medical opinion as 
"immaterial" where there was no indication that the physician 
reviewed the claimant's service medical records or any other 
relevant document that would have enabled him to form an 
opinion on service connection on an independent basis].  

The Board attaches far greater great weight of probative 
value to the opinion of the May 2008 VA examiner.  
Specifically, the May 2008 examiner concluded, "it is less 
likely as not that his current left shoulder degenerative 
joint disease is related with anything that happened during 
his military career or manifested within one year of 
service."  Additionally, the VA examiner opined, 
"[f]urthermore, his shoulders, for which he is complaining 
of, are consistent with his age. . ."  The Board observes 
that, in rendering his opinion, the May 2008 VA examiner did 
not have the opportunity to review the veteran's claims file.  
However, the record indicates the examiner was subsequently 
asked to review the claims file and, in an October 2008 
addendum opinion, the VA examiner stated, "his [claims file] 
has contributed nothing to change my opinion that was derived 
from my clinical examination dated May 28, 2008."  

The May 2008 VA examination report appears to have been based 
upon thorough review of the record, comprehensive examination 
of the veteran, and thoughtful analysis of the veteran's 
entire history and current medical conditions.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  Additionally, the May 2008 VA medical 
opinion appears to be consistent with the veteran's medical 
history, which shows that the veteran was not diagnosed with 
osteoarthritis of the left shoulder in military service or 
for years thereafter.  

To the extent that the veteran or his representative is 
contending that the currently diagnosed left shoulder 
disability is related to his military service, it is now 
well-established that laypersons without medical training, 
such as the veteran and his representative, are not competent 
to comment on medical matters such as etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the Board finds that the medical evidence in favor 
of the veteran's claim is outweighed by the competent medical 
evidence of record, specifically the May 2008 VA examination.

In essence, the veteran contends that he has had left 
shoulder problems continually since service.  The Board is 
aware of the provisions of 38 C.F.R. § 3.303(b), discussed 
above, relating to chronicity and continuity of 
symptomatology.  However, supporting medical evidence is 
required.  See Voerth v. West, 13 Vet. App. 117, 120-121 
(1999) [there must be medical evidence on file demonstrating 
a relationship between the veteran's current disability and 
the claimed continuous symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  

Specifically, as was indicated above, the veteran was 
diagnosed with mild left shoulder tendonitis in August 2002 
and osteoarthritis of the left shoulder in March 2004.  There 
is, therefore, no competent medical evidence that the veteran 
complained of or was treated for a left shoulder disability 
for years after his October 1998 separation from service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].  Notably, the record reflects that the veteran 
filed applications for VA compensation and pension (VA Form 
21-526) in April 1999 and May 1999.  While both applications 
note the veteran's claims for numerous disabilities, no 
mention whatsoever is made of a left shoulder disability.  
Further, in September 1999, the veteran was afforded a VA 
(QTC) examination at which time he complained of multiple 
orthopedic disabilities, but made no report of left shoulder 
pain or disability.  See Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact].  Continuity of symptomatology 
after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left shoulder disability.  The benefit 
sought on appeal is accordingly denied.





ORDER

Entitlement to service connection for left shoulder 
disability is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


